ChalMERS, J.,
delivered the opinion of the court.
1. To say this land “ was forfeited to the State,” is an inapt method of stating an acquisition of title by the State, since land is conveyed to the State with us, not by forfeiture, but by the filing of a list of lands'sold to the State in the proper office, which is made the equivalent of a formal deed; but the expression is a common one, both in popular and legal parlance, and such an averment is not demurrable.
2. The act “ to quiet tax-titles and increase the revenue of the State” (Acts 1872, p. 9)', and the act supplemental and amendatory thereof (Acts 1873, p. 91) constitute parts of a common scheme, and the later act repeals nothing in the former, except where it is necessarily repugnant. The prima facie presumptious of the validity of title annexed to the deeds made under the fifth section of the act of 1872 attach also to those made under the supplemental act.
3. Sect. 578 of the Code of 1880, authorizing the filing of bills to perfect tax-titles, applies to every variety and species of tax-titles.
*8624. Defendants cannot litigate in this proceeding the validity of any claim the United States government may have to cancel the patent granted by it for fraud practised in its procurement. That is a question for the government. If that patent was null they have no interest or right to be heard in this suit.
Decree sustaining demurrer reversed, demurrer overruled, and defendants given sixty days to answer.